Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 03/24/2022 has been entered. Claims 1-5, 9-13, and 17-29 are pending. Claims 13 and 20-29 are currently under consideration. Claims 1-5, 9-12, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

It is noted that Applicant’s elected without traverse of the following species in the reply filed on 11/03/2021: (i) a systemic and local inflammatory disease species as recited in claim 2, subspecies hidradenitis suppurativa as recited in claim 18; (ii) an antibody comprising six CDRs set forth in SEQ ID NOS: 79, 96, 113, 130, 147, and 175 as recited in claim 13, and the antibody comprising VH of SEQ ID NO: 28 and VL of SEQ ID NO: 174. Thus, amended claims 1-2, 9-12, and 18-19, which were examined in previous office action mailed on 12/24/2021, are now withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Withdrawn Objections and/or Rejections
The rejection of claims 1-2, 9-14 and 18-19 under 35 U.S.C. 112(a) is withdrawn in view of amended claim 13, canceled claim 14, and withdrawn claims 1-2, 9-12, and 18-19.  
The rejection of claims 1-2, 9-14 and 18-23 under 35 U.S.C. 112(b) is withdrawn in view of amended claim 13, canceled claim 14, withdrawn claims 1-2, 9-12, and 18-19, and Applicant’s argument.  

The rejection of claims 9-11 under 35 U.S.C. 112(d) is withdrawn in view of amended claims 9-11, which are now withdrawn from consideration.   

The rejection of claims 1-2, 9-11, and 18-19 under 35 U.S.C. 102 (a)(2) as being anticipated by US 2015/0315279 A1 is withdrawn in view of amended claims 1-2, 9-11, and 18-19, which are now withdrawn from consideration.   

Claim Objection
Claim is objected to because it depends from withdrawn claim 1. 

Examiner Note
On April 26, 2022, the examiner telephoned Applicant’s representative James H. Velema regarding a potential claim amendment, which would place the case in conditions for allowance. However, the examiner was advised that Applicant would prefer a written office action on the record.  

Conclusion
Claims 20-29 are allowed. 

Advisory Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 27, 2022